       Case 1:20-cv-00092-DAD-BAM Document 27 Filed 08/21/20 Page 1 of 2



1
2
3
4                                   UNITED STATES DISTRICT COURT

5                                 EASTERN DISTRICT OF CALIFORNIA

6     BARBARA MACPHERSON-                             Case No. 1:20-cv-00092-DAD-BAM
      POMEROY,
7
                                                      ORDER REGARDING TELEPHONIC
                    Plaintiff,                        APPEARANCE AT MID-DISCOVERY STATUS
8
                                                      CONFERENCE
             v.
9
      NORTH AMERICAN COMPANY FOR
10    LIFE AND HEALTH INSURANCE, an
      Iowa corporation; and DOES 1 through
11    100,
12                Defendants.
      __________________________________
13    NORTH AMERICAN COMPANY FOR
      LIFE AND HEALTH INSURANCE,
14
                    Counterclaim Plaintiff,
15
             v.
16
      BARBARA MACPHERSON-
17    POMEROY,
18                Counterclaim Defendant.
      __________________________________
19    NORTH AMERICAN COMPANY FOR
      LIFE AND HEALTH INSURANCE,
20
                    Third-Party Plaintiff,
21
             v.
22
      MELANIE RODRIGUEZ and DEBANEE
23    MACHPERSON UDALL,
24                  Third-Party Defendants.
25
26         In light of the restrictions on entering the Courthouse, and General Orders 610, 611, 612, 617,

27   and 618, the parties are ordered to appear telephonically at the Mid-Discovery Status Conference

28   currently set for Wednesday August 26, 2020, at 9:00 AM in Courtroom 8 (BAM) before the

                                                      1
       Case 1:20-cv-00092-DAD-BAM Document 27 Filed 08/21/20 Page 2 of 2



1    undersigned. Parties may appear telephonically by using the following dial-in number and passcode:

2    dial-in number 1-877-411-9748; passcode 3219139.

3           The Clerk of Court is directed to serve a copy of this order on Third-Party Defendant Melanie

4    Rodriguez at her address of record, 25045 Owl Creek Drive, Aldie, VA 20105.

5
6    IT IS SO ORDERED.

7
        Dated:    August 20, 2020                          /s/ Barbara   A. McAuliffe          _
8                                                    UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
